Exhibit 10.1

 



EQUITY COMPENSATION AGREEMENT

 

EQUITY COMPENSATION AGREEMENT (this “Agreement”), dated October 29, 2019 but
effective as of the 26th day of July 2019 (the “Grant Date”), between BIONlK
LABORATORIES CORP., a corporation incorporated under the laws of the state of
Delaware (hereinafter referred to as the “Issuer”) and [_____] (hereinafter
referred to as the “Recipient”, the Issuer and the Recipient being hereinafter
referred to as the “Parties”).

 

WHEREAS, the Recipient is a member of the Board of Directors of the Company; and

 

WHEREAS the Issuer desires to compensate the Recipient in connection with being
a director through certain equity grants made by the Issuer, to be issued under
the terms of this Agreement.

 

NOW, THEREFORE, THIS AGREEMENT witnesses that the Parties have agreed to the
terms and conditions of the equity compensation to be provided by the Issuer to
the Recipient, as set forth below:

 

1.                  Grant of Stock Option. The Issuer hereby grants stock
options with an exercise price per share equal to $3.59 (the “Exercise Price”),
the fair market value of the underlying shares determined on the Grant Date (the
“Options”), representing the right to acquire [___] shares of the common stock
of the Issuer. The Options shall terminate on the seven-year anniversary of the
Grant Date and vest and become exercisable in full on the one-year anniversary
of the Grant Date.

 

2.                  Miscellaneous Provisions.

 

(a)                Headings. The division of this Agreement into articles and
sections and the insertion of headings are for the convenience of reference only
and shall not affect the construction or interpretation of this Agreement.

 

(b)               Assignment. This Agreement shall be personal as to the
Recipient and shall not be assignable by the Recipient subject to the terms
herein. This Agreement shall ensure to the benefit of and be binding upon the
heirs, executors, administrators and legal personal representatives of the
Recipient, as applicable, and the successors and permitted assigns of the
Issuer.

 

(c)               Entire Agreement. This Agreement and the documents and
agreements referenced herein constitute the entire agreement between the parties
with respect to the subject matter hereof and cancels and supersedes any prior
understandings and agreements between the parties hereto with respect thereto,
whether verbal or in writing. There are no other written or verbal
representations, warranties, terms, conditions, undertakings or collateral
agreements, express, implied or statutory between the parties.

 

(d)                Amendments. No amendment to this Agreement shall be valid or
binding unless set forth in writing and duly executed by both of the parties
hereto. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by any party.

 



 

 

 

(e)                Severability. If any provision of this Agreement is
determined to be invalid or unenforceable in whole or in part, such invalidity
or unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision and all other provisions hereof shall continue
in full force and effect.

 

(f)                  Further Acts. The parties shall do all such further acts
and things and provide all such assurances and deliver all such documents in
writing as may be required, from time to time in order to fully carry out the
terms, provisions and intent of this Agreement.

 

(g)                Notice. Any demand, notice or other communication to be given
in connection with this Agreement shall be given in writing by personal
delivery, electronic delivery or by registered mail addressed to the Parties as
follows:

 

Leslie Markow - CFO Bionik Laboratories Inc. 483 Bay Street, Office Nl05
Toronto, Ontario MSG 2C9

Telephone: (416) 640-7887 x 508 Email:lm@bioniklabs.com

and

 

[_____]

[_____]

Telephone: [___]

Email: [_____]

 

or such other address, individual or telecopy number, or by email as may be
designated by either party to the other in accordance herewith. Any notice given
by personal delivery will be conclusively deemed to have been given on the day
of actual delivery of the notice and, if given by registered mail, on the third
day, other than a Saturday, Sunday or statutory holiday in Ontario, following
the deposit of the notice in the mail. If the party giving any notice knows or
ought reasonably to know of any difficulties with the postal system that might
affect the delivery of mail, any such notice may not be mailed but must be given
by personal delivery. In the case of electronic delivery, on the same day that
it was sent if sent on a business day and the acknowledgement of receipt is
received by the sender before 5:00 p.m. (in the place of receipt) on such day,
and otherwise on the first business day thereafter.

 

(h)               Jurisdiction. This Agreement shall be governed by and
construed m accordance with the laws of the State of Delaware, without regard to
its conflict of law rules.

 

(i)                 Securities, Regulatory Authority Requirement. The Issuer and
the Recipient acknowledge that this Agreement shall be subject to compliance
with any applicable rules, regulations and policies of any stock exchange or
exchanges on which any securities of the Issuer may from time to time be listed
and any other securities authority having jurisdiction.

 

(j)                 Adjustments. In the event of any stock split or other
adjustment with respect to the common stock of the Issuer, the shares of common
stock underlying the Options shall be appropriately adjusted without any further
action on the part of the Recipient, with a corresponding adjustment (if
appropriate) to the Exercise Price, in all cases as if the Options were granted
under and are subject to the Issuer’s 2014 Equity Incentive Plan, as amended.
Any such determination, adjustment, interpretation and/or application shall be
made by the Board of Directors of the Issuer, which shall control absent
manifest error.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

 

 

 

IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the date first written above.

 

 



BIONIK LABORATORIES CORP           By:     Name:   Title:               Name:

 

 

 



 

